         Case 1:16-cr-00387-JMF Document 303 Filed 11/12/19 Page 1 of 1




                                        The Law Office of
                                     Bertram C. Okpokwasili
                                        121 Newark Avenue, Suite 518
                                           Jersey City, N.J. 07302
                                          Telephone: (201) 771-0394
                                             Fax: (201) 839-3352

Bertram C. Okpokwasili, Esq.*
_____________
* Member of the New York Bar and New Jersey Bar
                                                                                 November 12, 2019

                           United States v. Fernando Gomez Latorre,
                                 Docket No. 16 Cr. 387 (JMF)

To the Honorable Judge Jesse M. Furman,

        Defense counsel respectfully submits this request to the Court to adjourn the November
21, 2019 sentence date to February 2020 or sine die in the above referenced matter. The reason
for this request is that Defense counsel is in the process of having Mr. Gomez work with a
specialist to make a report for the Court on his psychosocial history, which reportedly will take
approximately three months. Additionally, Defense counsel is waiting on medical records and
other records from former employers, along with medical records from the Bureau of Prisons.
Moreover, Defense counsel believes the defendant’s family, who raised money for the specialist,
will need a time to coordinate the travel of friends and family to the client’s eventual sentence
date. This is Defense counsel’s first request to adjourn. AUSA Jordan Estes, on behalf of the
Government, consents to this request. Please feel free to contact me should the Court have any
questions or require additional information.


                                               Respectfully,

                                                  /s/   BCO
                                                  Bertram C. Okpokwasili, Esq.

CC: AUSA(s) Jordan Estes, Lara Pomerantz, Allison Nichols, Andrew Thomas
